DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ arguments, filed on 3/17/22, have been approved and entered. They
have been fully considered. Rejections and/or objections not reiterated from previous
office actions are hereby withdrawn. The following rejections and/or objections are
either newly applied or reiterated. They constitute the complete set presently being
applied to the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4-10, 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. (US 2011/086352) in view Barikbin 2013, “Droplet Microfluidics with Ionic Liquids for Chemical Analysis and Separations” Thesis-University of Singapore, 236 pages in further view of Link et al. (WO 2010/009365).
Bashir et al. describes PCR reactions performed in water in oil emulsions. Bashir et al. teaches that the medium surrounding the PCR droplet can be made from ionic liquids in order to improve detection of the droplets. (figures; Summary; example 4). Bashir et al. teaches any ionic liquids can be used (see [0019-0026]. (which is viewed to be inclusive of instant claim 9).
  Bashir et al. does not teach the medium surrounding the droplet comprises a mixture of oil and ionic liquids. 
Barikbin describes microfluidic devices comprising a water in oil emulsion comprising ionic liquids. The emulsions are in fluorinated oil (perfluorooctanol or perfluoro decaline) and the ionic liquid is also a fluorinated compound. Barikbin describes various possible use of the emulsion among which DNA isolation (page 70; page 124; item 2.3.1 - page 134; pages 152-153; pages 160-164).
Link et al. describes droplets of water in oil, the oil being FC3283 (a fluorinated oil) and a fluorinated surfactant and having an ionic moiety which improves conductivity (PEG di-ammonium carboxylate salt of Krytox 157 FSH) (which is viewed to be inclusive of instant claim 22). The emulsion is shown to demonstrate less droplet coalescence (page 3, pages 5-6, pages 18-21, page 24 lines 3-15, Example 2 and claims). Link et al. discloses microfluidic systems comprising a droplet generating system and channels (pages 10-11; page 12 top paragraph, pages 14-15). Link teaches a method for analyzing a biological material. In one example, DNA amplification reactions occurs inside the droplets (see page 23 lines 25-page 24 lines 15, page 45 line 10-page 46 line 25, Examples 3-4). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references because Barikbin teaches the advantages of a continuous oily phase comprising ionic liquids: Barikbin teaches that the compound droplets were well separated from each other did not coalesce and maintained their original geometric configuration throughout the channel network (page 128). Barikbin teaches the use of imidazolium ionic liquid resulted in the formation of well-ordered monodisperse compound droplets (page 135). Further Link et al.  teaches the use of fluorinated surfactants in emulsion PCR methods, can aid in controlling or optimizing droplet size, flow and uniformity; and can serve to stabilize aqueous emulsion in fluorinated oils from coalescing (page 3; page 18, bottom-page 19; pages 22-24; claims; figures).
Additionally, Barikbin, Bashir et al. and Link et al.  are all in the same field of endeavors, it would have occurred to a person skilled in the art to adjust or manipulate the components of the emulsion, so as to improve the control and stability of the emulsion during various chemical, industrial and analytical processes. MPEP states wherein the “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Routine optimization is not considered inventive and no evidence has been presented in the instant disclosure that the addition of fluorinated surfactant was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	13 May 2022